Case: 14-12930   Date Filed: 03/04/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12930
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-02526-RGV



ANTHONY MCKEE,


                                                       Plaintiff - Appellant,

versus

UNITED STATES OF AMERICA,

                                                       Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 4, 2015)

Before TJOFLAT, WILSON, and COX, Circuit Judges.

PER CURIAM:
              Case: 14-12930    Date Filed: 03/04/2015    Page: 2 of 3


      This litigation involved the course of medical treatment Anthony McKee

(“McKee”) received for his HIV infection at the Veterans Administration Medical

Center (the”VAMC”) in Decatur, Georgia, where he was treated for his HIV by

VAMC medical personnel. McKee sued the United States under the Federal Tort

Claims Act claiming that Dr. Susan Goldstein, an employee of the VAMC, failed

to prescribe a treatment for him that would have prevented him from developing

lymphoma, an “opportunistic” HIV complication.           He filed his complaint on

August 1, 2012. Discovery closed one year later after three extensions. This

district court set the case for trial in December 2013. McKee, over strong and

repeated opposition from the United States, indicated throughout the litigation that

he intended to rely on Dr. Steven Zell as his expert witness to prove causation,

which was a necessary element of his FTCA claim under applicable Georgia law.

      In a well-reasoned order issued on January 15, 2014 (Dkt. 72), the district

court ruled that McKee’s proffered expert was not qualified to testify under

Georgia law or Federal Rule of Evidence 702 as interpreted by the familiar

Daubert decision of the Supreme Court. The district court disallowed Dr. Zell’s

testimony as to causation. On May 21, 2014, the district court denied McKee’s

motion to reconsider (Dkt. 77). That afternoon, the district court held a telephone

status conference with the parties in light of McKee’s counsel’s concession in

October 2013 that his client had no case without an expert. The district court


                                         2
              Case: 14-12930    Date Filed: 03/04/2015   Page: 3 of 3


directed McKee’s counsel to report back to the court a week later, at which time

McKee requested an additional forty-five days to find an expert. Noting that

McKee had had more than sufficient opportunity to find an expert, the district

court denied the request and directed the clerk to dismiss the case. (Dkt. 81). The

clerk did. (Dkt. 82).

      The issue on appeal is whether the district court abused its discretion in

disallowing Dr. Zell’s testimony. We have considered the briefs, and the district

court’s order, and find no abuse of discretion. We affirm.

      AFFIRMED.




                                         3